UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6989


TERRY DOUGLAS CAMPBELL,

                Plaintiff - Appellant,

          v.

INGLES MARKET, Ingles Store 92; MICHAEL CHRISTOPHER FOLK;
TRAVIS TODD KING; KENNITH HAMMETT; NATHANIEL MARK RAINEY;
JOHN ALLEN PUTMAN,

                Defendants - Appellees,

          and

SPTG CO SHERIFFS DEPT,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:13-cv-01701-BHH-KFM)


Submitted:   October 21, 2014              Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Douglas Campbell, Appellant Pro Se. Anne Ross Culbreath,
Wilson Scarborough Sheldon, WILLSON JONES CARTER & BAXLEY, P.A.,
Greenville, South Carolina; Nathaniel Heyward Clarkson, III, Amy
Miller Snyder, CLARKSON WALSH TERRELL & COULTER, PA, Greenville,
South Carolina; James Alexander Timmons,     CLAWSON   &   STAUBES,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terry Campbell seeks to appeal the district court’s

order denying reconsideration of its order dismissing some, but

not all, defendants.               This court may exercise jurisdiction only

over     final       orders,       28   U.S.C.        § 1291   (2012),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Campbell seeks to appeal

is   neither     a    final    order     nor     an    appealable    interlocutory     or

collateral order.            Accordingly, we dismiss the appeal for lack

of jurisdiction and deny Campbell’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented    in   the     materials

before    this       court    and   argument       would   not     aid   the   decisional

process.



                                                                                 DISMISSED




                                               3